DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election 
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that CN106630270 (hereinafter CN '270) “does not destroy the Unity of Invention requirement and Applicant's two separate flow path filters.”  See Response, page 12.  In the Response, it was argued that since a) CN '270 is not placed in a tank, b) does not prevent scaling in a tank and c) does not have two separate flow paths, CN ‘270 does not destroy the unity of the invention.
This is not found persuasive because:
a) the location of the water filter cartridge, being either in a faucet or a tank, does not go to the unity of the invention (see Restriction Requirement, page 3), 
b) CN '270 discloses a scale-inhibiting multi-membrane filtration device. See CN '270, Abstract.  The filtration device of CN '270 comprises "a filter shell, the axial ends of the filter shell are respectively a water inlet end and a water outlet end, and a solid slightly soluble corrosion-inhibiting and scale-inhibiting filter material is arranged at the water inlet end in the filter shell for interference Scale is formed, and the active ingredients in the scale-inhibiting filter material directly participate in the form of ions in the early stage of scale formation and interfere with the crystal nucleus, so that the scale chain of scale is broken and scale crystals cannot be formed. There is also a combined filter material in the filter housing along the water flow direction Used to filter impurities and harmful substances." See CN '270, paragraph [0009].  Thus, CN ‘270 is directed towards reducing scale.
c) CN ‘270 provides sufficient disclosure to establish lack of unity of invention for the as-originally presented claim feature “flow guideway for the water through the filter section to be treated, in such a way that the reservoir chamber has at least one passage to the means….”  In view of with the limitations added to amended claim 1 on June 6, 2022, new prior art rejections are herein presented. 
For at least these reasons, as well as the reasoning already of record, the Restriction is maintained and deemed final. 

Furthermore, the Examiner thanks Applicants for the additional information and exhibits provided in the Response to Restriction filed on June 6, 2022.  Unfortunately, it is noted that the exhibits are presented in black and white to the Examiner and thus the “first water flow path which is shown in blue…” is not visually seen by the Examiner.  See page 12.  That is, both flow paths are presented as black lines in the exhibits.  Further, at the top of exhibit 1, it states “contact opens for second water flow for water 8 to enter means 5 to control limestone precipitation 5.1 arrow showing water going in or out contact openings?”  It is unclear if a question is being directed towards the Examiner.  The same exhibit states “second water flow to prevent tank sealing.”  It is unclear how a water flow prevents sealing or if the Examiner is misreading the statement correctly.  Clarification is greatly appreciated.  The following statements are also provided “list of references” and “list of reference numerals.”  Please clarify if Applicants wish the Examiner to consider additional references, which should be disclosed in an Information Disclosure Statement” and/or additional reference numerals.  Additionally, the added arrows, representing the flow of water through the water filter cartridge (1), made it difficult to visually understand the different components within the cartridge (1), particularly at the top of the page.  An enlarged image of the drawing may be helpful as it would provide additional space to clarify the different components and interactions with the flow of water through the cartridge (1).  
Nevertheless, based on the written remarks, the Examiner understands Applicants’ position being that there are two separate flow path limitation of the claimed cartridge (1).  See Response, pages 11-13.  
Specification
The disclosure is objected to because of the following informalities:   
Paragraph [0010] recites “prior to its removal from the.”  This sentence appears to end abruptly and may be missing additional language. 
Paragraph [0011] states that a contact opening can be a woven fabric.  However, figure 1, element 9 is a “nonwoven or the like”, as recited in paragraph [0068].  It is unclear if the contact opening is a woven fabric, as stated in paragraph [0011], or a nonwoven or the like, as recited in paragraph [0068] an illustrated in figure 1. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means (5) to counter precipitations in the water tank” in claim s 1, 3, 5-12 and “a second means (5) to counter limescale precipitations” in claim 6.  
Claim 5, 8-12 do not invoke a 112(f) interpretation of the limitation “a means (5) to counter precipitations in the water tank” since the term “means” is modified by sufficient structure, material, or acts to perform the claimed function.
Claims 1, 3, 6 and 7 invoke a 112(f) interpretation of the limitation “a means (5) to counter precipitations in the water tank” and further, claim 6 invokes 112(f) interpretation of the limitation “a second means (5) to counter limescale precipitations.”  The term “means” is not modified by sufficient structure, material, or acts to perform the claimed function.
In the specification, the “means” limitation is defined as a mesh, a woven fabric, a sieve, a lattice or the like, a concentration gradient, a weakly acidic cation exchanger, a hardness stabilizer/stabilizing agent, a sparingly soluble polyphosphate that is based on calcium, a weakly basic anion exchanger such as polyphosphate ions as counterions and a readily soluble polyphosphate that is based on sodium.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a filter section (4) to treat water (8) to be taken from the water tank” and “a flow guideway for the water (8.1) through the filter section to be treated.”  It is unclear what will cause the “treat” of the water.  That is, it is unclear if the filter section (4) is causing the treatment of the water or if the reservoir chamber (6) with a means(5) and/or the flow guideway is causing the treatment of the water.  Thus, it is unclear if water must goes through the filter section (4) prior to entering the reservoir chamber (6)/“flow guideway for the water (8.1) through the filter section to be treated….”  
Further, claim 1 states “a reservoir chamber (6) with a means (5) … has a flow guideway” and “the reservoir chamber has at least one passage to the means…”  …”  It is unclear if the “one passage” and the “flow guideway” are two separate and distinct limitations of the claims or if these limitations denote the same flow pathway.  It is noted that there is no structural limitation that separates the “one passage” and the “flow guideway” within the water filter cartridge.  The “one passage to the means” makes it unclear if the means and reservoir chamber have a fluid passageway separate from the claimed “flow guideway” limitation and the claimed “flow path” limitation.  Thus, the limitations “one passage” and the “flow guideway” may be understood as two separate flow pathways, the same pathway or overlapping pathways.  
Overall, in light of the current claim language, the flow guideway limitation may be understood as a pathway connecting the filter section (4) and the reservoir chamber (6) or as a pathway that leads water from the reservoir chamber (6) to the filter section (4).  In light of the current claim language, the flow guideway limitation may also be understood as a pathway that that connects the reservoir chamber (6) with the means (5).  
Claim 1, lines 13-15, recite “a flow path separate from the flow guideway for the water that passes through the filter section”  It is unclear if the flow path limitation or the flow guideway limitation is referencing the “water that passes through the filter section.”  If the “water that passes through the filter section” is in reference to water within the flow guideway, then it is unclear the connection of the flow path within the cartridge.  That is, it is unclear where the flow path is leading water to.  It is unclear if the flow path limitation is connecting the means (5) with another limitation of the cartridge (1). 
Claim 3 recites “the reservoir chamber (6) for the means (5)….”  Claim 3 depends on claim 1, which recites “a reservoir chamber (6) with a means (5).”  Please clarify if the “reservoir chamber (6) for the means (5)” is a separate and distinguishable limitation from a “reservoir chamber (6) with a means (5)”, as recited in claim 1.  That is, in claim 3, the current claim language could be understood as the means (5) not being present in the reservoir chamber, i.e. “for the”, whereas the claim language of claim 1 requires a means (5) to be present in the reservoir chamber (6). 
Claim 4 recites “a wall of the reservoir chamber (6) is at least partly a perforated wall or sieve.”  It is unclear if the “perforated wall or sieve” is a separate and distinct limitation from the “at least one passage” limitation of claim 1.  As noted above in the 112(f) section, the “means” limitation” may be defined as a sieve.  
Claim 7 recites “as claimed in claim 1 wherein the means (5) to counter limescale precipitations includes a hardness stabilizer.”  However, claim 1 does not recite “limescale precipitations.” For the sake of compact prosecution, claim 7 is being understood as “the means (5) to counter precipitations.”  Claims 8 and 10 is also rejected by virtue of its dependency.  
Claim 8 recites “the means (5) to counter limescale precipitations is a sparingly soluble polyphosphate.”  Claim 8 is dependent on claim 7 which recites “the means (5) to counter limescale precipitations includes a hardness stabilizer.”  A hardness stabilizer and a sparingly soluble polyphosphate are two separate and distinct features.  See specification, paragraphs [0024] and [0025].  It is unclear how the means (5) limitation can include a hardness stabilizer and also is a sparingly soluble polyphosphate.  
Claim 8 recites “a sparingly soluble polyphosphate.”  The term “sparingly” is deemed indefinite.  It is unclear what the scope of sparingly is.  
The term “sparingly” in claim 8 is a relative term which renders the claim indefinite. The term “sparingly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the scope of the ”soluble polyphosphate” limitation is deemed indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0334119 A1 (hereinafter US 119).
Regarding claims 1, 2, and 4-6, US 119 discloses a water treatment apparatus comprising a filter element (15) and a receptacle (2) within a housing (16) having a connection element (17) (see figures 1 and 2, Abstract and paragraph [0057]), which is deemed a water filter cartridge (1) having a housing (2) and a filter-side tank connection element (3) and a filter section (4) and a reservoir chamber (6), wherein the reservoir chamber (6) is arranged in the housing (2).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 119 is substantially identical to the claimed “filter-side tank connection” and “a filter section” of the present application, and therefore, the structure of US 119 is presumed inherently capable of insertion into a water tank of a household appliance and treating water to be taken from the water tank, respectively. The receptacle (2) is formed of a porous wall (6) and contains an agent (3), present in solid form for reducing mineral precipitates, using a retention means (14) (see figures 1 and 2, Abstract and paragraphs [0009]-[0026]), which is deemed a reservoir chamber (6) with a means (5) to counter precipitations in the water tank, a wall of the reservoir chamber (6) being at least partly perforated, a means to counter precipitations (5) is a counter limescale precipitation agent, a second means (5) to counter limescale precipitations.  
The annotated figures presented below illustrate the features noted above as well as the flow guideway, one passage and flow path of US 119.  

    PNG
    media_image1.png
    560
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    688
    649
    media_image2.png
    Greyscale

Regarding claims 7, 8, and 10-12, US 119 discloses the invention as discussed above in claim 1. Further, US 119 discloses that the “agent for reducing mineral precipitates could, for example, be embedded in a medium, for example in a solid medium and/or in an immobilized medium, which preferably acts as moderator. Experiments have shown anion exchangers to be advantageous as moderator. Embedding in an anion exchanger makes it possible to moderate the solubility and/or the amount of the agent released into the water and/or the concentration of the agent in the water. Suitable anion exchangers are strongly basic, weakly basic or intermediate basicity variants. Furthermore, the second medium can comprise a pH increaser. Media which have been found to be useful for this purpose are, for example, sparingly soluble calcium carbonate and/or magnesium carbonate, e.g. in the form of a granular material (Magnodol® etc.). This granular material dissolves and has an alkaline reaction. This agent can thus increase the pH in stagnation phases. The increase in pH reduces the solubility of the agent for reducing mineral precipitates. Since Ca2 + and Mg2 + ions are liberated in the process of dissolution of the pH increaser, the solubility of the agent for reducing mineral precipitates can additionally be reduced when it preferably comprises sparingly soluble Ca2+, Mg2 + salts, e.g. comprises Ca2 +, Mg2 + polyphosphate” (see paragraphs [0020]-[0022]; see also paragraphs [0025], [0036]-[0038]), which is deemed a means (5) to counter limescale precipitations includes a sparingly soluble polyphosphate, which necessarily acts as a hardness stabilizer; the stabilizing agent is a basic anion exchanger material that would necessarily possess polyphosphate ions as counterions and the stabilizing agent is a weakly basic anion exchanger that would necessarily possess polyphosphate ions as counterions. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 3382126 A1 (hereinafter EP 126).
EP 126 discloses a pool cleaner system comprising  a hook component (15), a housing component (10 and 20), a first filter assembly (1) and a second filter assembly (2) (see figures 1-3 and paragraphs [ which is deemed a water filter cartridge (1) having a housing, a filter-side tank connection, a filter section (4) and a reservoir chamber (6), wherein the reservoir chamber (6) is separate from the filter section (4).  The first filter device (11) is formed within the first chamber (10c) and performs the first filtration of the water that flows into said first chamber from water inlet (10a) (see paragraph [0049] and figure 2 and 3), which is deemed a reservoir chamber with a means to counter precipitation in the water tank, the reservoir chamber has at least one passage to the means and the means to counter precipitation is in contact with the unfiltered water in the water tank.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of EP 126 is substantially identical to the claimed “filter-side tank connection” and “a filter section” of the present application, and therefore, the structure of EP 126 is presumed inherently capable of insertion into a water tank of a household appliance and treating water to be taken from the water tank, respectively. 
The annotated figures presented below illustrate the features noted above as well as the flow guideway, one passage and flow path of EP 126.  

    PNG
    media_image3.png
    756
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    760
    805
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0334119 A1 (hereinafter US 119) as applied to claim 1 above.
Regarding claim 13, US 119 discloses the invention as discussed above in claim 1. Further, US 119 discloses the water treatment apparatus being used in a water tank or an appliance (see figures 9a and 9b and paragraphs [0066]-[0067]).  The filter element (15) has an outlet opening (35) that “can either directly be the end region thereof or else can be configured in the form of a change in the cross section, for example a reduction in the cross section. A connection piece for connection of the filter element 15, for example to a tank, can advantageously also be provided at this end region of the conduit.” See paragraph [0067]. Further, “[S]uction pumps are usually used for offtake of the treated water, i.e. the filtrate. Such pumps generate a reduced pressure in the piping system during operation and this can in turn draw along further water to be treated, for example from a tank in which the filter element 15 is located” (See paragraph [0070]), which is deemed filter-side connection element for connection to a suction port of a water tank.
While US 119 does not explicitly disclose a single embodiment of a water filter cartridge, as recited in claim 1, further comprising a filter-side connection element for connection to a suction port of a water tank, as recited in claim 13, US 119 nonetheless does teach all of these features within the disclosure as being compatible aspects of a single invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of US 119 in order to achieve the water filter cartridge, as recited in claim 1, further comprising a filter-side connection element for connection to a suction port of a water tank, as recited in claim 13, and reasonably expect the resulting device to filter water as intended by US 119.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0334119 A1 (hereinafter US 119) as applied to claim 1 above, and further in view of US 2370472 A (hereinafter US 472)
Regarding claim 9, US 119 discloses the invention as discussed above in claim 1. Further, US 119 discloses a sparingly soluble Ca2+, Mg2 + salts, e.g. comprises Ca2 +, Mg2 + polyphosphate (see paragraph [0022]).  US 119 does not explicitly disclose the means (5) to counter limescale precipitations is a readily soluble sodium polyphosphate.
US 472 discloses chemical compositions useful in the treatment of water.  See page 1, Left Col. 1, lines 1-4 and Right Col. 2, lines 21-55.  One of the chemical compositions is a sodium polyphosphate.  See page 2, Left Col., line 40 – Right Col., line 49 and page 3, Left Col., line 59 – page 4, Right Col., line 37.  US 472 discusses the solubility of sodium polyphosphate. See page 5, Left Col., line 65 – page 6, Left Col., line 19.  Thus, US 472 is deemed to discuss a soluble sodium polyphosphate that is used to treat the hardness of water.  See US 472, page 1, Left Col., lines 5-10, page 2, Right Col., line 25 – page 3, Left Col., line 2  and page 5, Left Col., line 65 – page 6, Left Col., line 19.  
US 472 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment, particularly water treatment of precipitation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the soluble calcium polyphosphate or soluble magnesium polyphosphate of US 119 with the soluble sodium polyphosphate of US 472 since the chemical compounds are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773